Case: 12-14021   Date Filed: 09/03/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14021
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cv-01920-KOB



THRESA LYNN WILLIAMS,

                                                          Plaintiff - Appellant,


                                  versus


TALLADEGA COMMUNITY ACTION AGENCY,
BANK OF AMERICA, et al.,

                                                       Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (September 3, 2013)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-14021     Date Filed: 09/03/2013    Page: 2 of 4


      Thresa Lynn Williams, proceeding pro se, sued several defendants,

including banks, lawyers, and a non-profit agency who were opponents from

previous lawsuits, as well as judges who ruled against her in the previous

proceedings. In her complaint, Williams asserted several civil claims and alleged

crimes, arguing that the defendants conspired to extort her, among other things.

Two defendants filed motions to dismiss for failure to state a claim. In

consideration of these motions, the district court outlined the various deficiencies

with Williams’s complaint. However, given Williams’s pro se status, the district

court ordered that the motions be administratively terminated, without prejudice,

so that Williams could re-file her complaint in compliance with the Federal Rules

of Civil Procedure. The district court ordered that Williams re-file her complaint

in conformity with the governing rules on or before June 21, 2012, and warned that

failure to do so would result in dismissal against all defendants. Williams did not

re-file her complaint, and on July 2, 2012, the district court dismissed Williams’s

complaint with prejudice. Williams appeals the dismissal, arguing her case should

not have been dismissed because there was no need for her to file an amended

complaint.

                                          I.

      Under Rule 41(b) of the Federal Rules of Civil Procedure, a court has the

authority to dismiss actions for failure to obey court orders. See Goforth v. Owens,


                                          2
               Case: 12-14021      Date Filed: 09/03/2013    Page: 3 of 4


766 F.2d 1533, 1535 (11th Cir. 1985). We review a district court’s dismissal for

failure to comply with the rules of the court for abuse of discretion. Betty K

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). While

we liberally construe pleadings from pro se litigants, we still require that they

follow procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Dismissal with prejudice is “an extreme sanction that may be properly

imposed only when: (1) a party engages in a clear pattern of delay or willful

contempt (contumacious conduct); and (2) the district court specifically finds that

lesser sanctions would not suffice.” Betty K Agencies, 432 F.3d at 1338

(quotation marks omitted). When the record shows that lesser sanctions would not

serve the interests of justice, the district court may implicitly find that lesser

sanctions would be insufficient. See Goforth, 766 F.2d at 1535.

      Here, the district court did not abuse its discretion in dismissing the case

with prejudice when Williams did not comply with the order to re-file her

complaint. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While

dismissal is an extraordinary remedy, dismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of

discretion.”); Friedlander v. Nims, 755 F.2d 810, 813 (11th Cir. 1985) (“Although

[a dismissal] is a severe sanction, its imposition is justified when a party chooses to

disregard the sound and proper directions of the district court.”). It is true the


                                            3
              Case: 12-14021     Date Filed: 09/03/2013    Page: 4 of 4


district court did not make an explicit finding that lesser sanctions would be

inadequate. However, the dismissal was precipitated by Williams’s refusal to

correct her shotgun pleading, which disregarded a court order and made it difficult

for defendants to discern the factual and legal allegations against them. This

record “supports an implicit finding that any lesser sanction than dismissal would

not have served the interests of justice.” Goforth, 766 F.2d at 1535. While the

district court could have been more direct in explaining why lesser sanctions would

not suffice, the court did not abuse its discretion in dismissing Williams’s

complaint with prejudice.

                                         II.

      For these reasons, the decision of the district court is AFFIRMED.




                                          4